DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This application is a Continuation of PCT/JP2018/044962, which claims foreign priority of JAPAN 2018-052592 filed on 03/20/2018.

Claim Rejection – 35 U.S.C. 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The rationale for this finding is explained below.  In the instant case, the claims are directed towards managing transaction between an electric power buyer and an electric power seller.  The concept is clearly related to managing transaction between people, thus the present claims fall within the Certain Method of Organizing Human Activity grouping.   The claims do not include limitations that are “significantly more” than the abstract idea because the claims do not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Note that the limitations, in the instant claims, are done by the generically recited computer device.  The limitations are merely instructions to implement the abstract idea on a computer 
Step 1: The claims 1-9 are directed to a process, machine, manufacture, or composition matter.
In Alice Corp. Pty. Ltd. v. CLS Bank Intern., 134 S. Ct. 2347 (2014), the Supreme Court applied a two-step test for determining whether a claim recites patentable subject matter. First, we determine whether the claims at issue are directed to one or more patent-ineligible concepts, i.e., laws of nature, natural phenomenon, and abstract ideas. Id. at 2355 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1296–96 (2012)). If so, we then consider whether the elements of each claim, both individually and as an ordered combination, transform the nature of the claim into a patent-eligible application to ensure that the patent in practice amounts to significantly more than a patent upon the ineligible concept itself. 
Step 2A: The claims are directed to an abstract idea.
Prong One
The present claims are directed towards managing transaction between an electric power buyer and an electric power seller.  The concept comprises transmitting a first user’s request for purchasing electric power supply to a plurality of users who own power supply devices, receiving response for the request from a second user, and transmitting application information from the second user to the first user.  The present claims are related to managing transactions between people, thus the present claims 
Prong Two
Claim 1 recites a server with receivers and transmitters as additional elements.  The receivers and transmitters are claimed to perform basic computer functions, such as receiving data from user’s communication terminals (e.g. mobile phone) and transmitting data to user’s communication terminals.  Claim 2 and 3 do not recite any additional element.  Claim 4 recites a user database for storing user identification information and extracting data from the database.  Claims 5-7 do not recite any additional element but merely define the portable electric power supply apparatus can be a portable generator, battery, or a vehicle.  Claim 8 recites additional receiver and transmitter for receiving and transmitting data between the first and the second user.  Claim 9 recites a server with a communication circuitry and a control circuitry for receiving data from and transmitting data to user terminals.  According to MPEP 2106.05(d), “performing repetitive calculations“, “receiving, processing, and storing data”, “electronically scanning or extracting data from a physical document”, “electronic recordkeeping”, “storing and retrieving information in memory”, and “receiving or transmitting data over a network, e.g., using the Internet to gather data” are considered well-understood, routine, and conventional functions of computer.  The recitation of computer elements amounts to mere instruction to implement an abstract concept using communication technology.  The present claims do not recite limitation that improve the functioning of computer, effect a physical transformation, or apply the abstract concept in some other meaningful way beyond generally linking the use of the abstract concept to a particular technological environment.  As such, the present claims fail to integrate into a practical application.
Step 2B: The claims do not recite additional elements that amount to significantly more than the abstract idea.  
	As discussed earlier, the present claims only recite a server comprising receivers and transmitters as additional elements.  The additional elements are claimed to perform basic computer functions, such as receiving data from and transmitting data to user terminals.  According to MPEP 2106.05(d), “performing repetitive calculations“, “receiving, processing, and storing data”, “electronically scanning or extracting data from a physical document”, “electronic recordkeeping”, “storing and retrieving information in memory”, and “receiving or transmitting data over a network, e.g., using the Internet to gather data” are considered well-understood, routine, and conventional functions of computer.  The present claims do not improve the functioning of computer or blockchain technology.  Simply implementing the abstract idea on a generic computer or using a computer as a tool to perform an abstract idea cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Therefore, the present claims are ineligible for patent.



Claim Rejection – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4, 5, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN 107527224), in view of Yin et al. (CN 106208271).
 	As per claim 1 and 9, Chen teaches a server apparatus comprising (see abstract and [0015]/page 6 of translation, “The invention claims a transaction method for charging, is controlled by a management platform providing management and monitoring information so as to efficiently operate, can provide more flexible to use the charging method can by using end and the power supply end establishing transaction relationship, providing solution is more flexible payment methods”; Also see FIG. 1 and FIG. 4 for “management platform 10”; prior art recites a management platform for managing communication and transaction of energy transfer between a plurality of users end 201 and a plurality of power supplier ends 202; Examiner interprets the “management platform” as a server, “user terminal 201” is first user’s communication terminal, and “”supply end 202” is second user’s communication terminal):

	(Examiner note: paragraph 0129-0136 will be used to address claimed elements; translation of these paragraphs can be found on page 17 and 19, starting from “mobile electric equipment, especially the electric energy as drive device…” to “The embodiment in FIG. 4, the priority, preferably using a network and wireless communication between the management platform 10 and the client 20 for information data exchange”)

a first receiver configured to receive, from a communication terminal of a first user, reception request information that indicates a request for reception of electric power (see paragraph 0134/page18, “the user terminal 201 associated with communication with the management platform 10, provide request information, comprises charging interface type, device geographical location information, predicted charging electric quantity and the like”, prior art teaches management platform 10 receives request for charging from user terminal 201);

a first transmitter configured to transmit, to a plurality of communication terminals, solicitation information for soliciting a user who wishes to supply the electric power based on the reception request information among users (see paragraph 0135/page 19, “the management platform 10 receives the end 201 of the information…the supply end 202 by the management platform 10 issuing permission information of the charging transaction information”; also see FIG. 1, management platform 10 can communicate with a plurality of supply ends 202, and supply ends 202 responds with the willingness to supply power and the power charging criteria; the user terminal 201 and the supply end 202 then establish communication and mutually confirms the transaction);

a second receiver configured to receive, from a communication terminal of a second user, application information as a response to the solicitation information (see paragraph 0135/page 19, “the management platform 10 receives the end 201 of the information…the supply end 202 by the management platform 10 issuing permission information of the charging transaction information”; also see FIG. 1, management platform 10 serves as the intermediary between user terminal 201 and supply end 202); and

a second transmitter configured to transmit the application information of the second user to the communication terminal of the first user (see paragraph 0130/page 17, “the user terminal 201 to exchange information with the management platform 10, the providing terminal 202 to exchange information with the management platform 10, to form the operation system of the charging transaction” and paragraph 0131/page 18, “the communication system of the user terminal 201 through the management platform 10 can 14 carry out information communication with the supply end 202”, prior art teaches user terminal 201 and supply end 202 can communicate with each other via management platform 10; see paragraph 0132/page18, “the supply terminal 202 to the user terminal 201 the information selects whether to provide charging service.  Preferably, in the supply terminal 202 and the user terminal are selected, the management platform 10 to manage the charging transaction of the supply terminal 202 and the user terminal 201”, prior art teaches supply end 202 decides whether to accept the request from the user terminal 201 for providing charging service, and when the user terminal 201 and supply terminal 202 agrees on the transaction, the management platform 10 will managing the charging transaction between them; see paragraph 0135/page 19, “the supply end 202 by the management platform 10 issuing permission information of the charging transaction information”), 

wherein each of the reception request information and the solicitation information includes information related to a requested date/time of reception of the electric power, a requested place of reception of the electric power, and an electric power amount of a portable electric power supply apparatus that supplies the electric power (see paragraph 0134/page 18, “the user terminal 201 associated with communication with the management platform 10, provide request information, comprises charging interface type, device geographical information, predicted charging electric quantity and the like” and “the supply end 202 by the management platform 10 issuing permission information of the charging transaction information comprises charging interface type, geographic location, etc.”; also see paragraph 0136/page 19, “the management platform 10 can collect the time supplying terminal 202 and the user terminal 201 in a charging transaction, geographical location, payment information, charging information and so on”).
Examiner notes Chen teaches the power supply source can be battery, but does not explicitly state portable electric power supply apparatuses.

Yin teaches transmitting solicitation information for soliciting a user who wishes to supply the electric power based on the reception request information among users who own portable electric power supply apparatuses (see abstract, “determining whether a target mobile power supply for providing electric quantity within a preset range, if determined to have power supply provides power for the target mobile amount of power to the target mobile terminal sends the charging request information”, prior art teaches sending charging request information to mobile terminals that have mobile power supply, also see Figure 1B, item 130 is clearly a portable battery; also see paragraph 0012-0019/page 2, “In one embodiment, the power supply to the target mobile terminal sends the charging request information may include: establishing preset type through short-range communication connection, mobile power binding terminal sends the charging request message to the target, wherein the charging request message for inquiring whether the target mobile power supply capable of charging for the mobile device…receiving the mobile power binding terminal according to the charge response message turned by the charging request message...if there are more than two mobile power exceeds a predefined power threshold, determining the priority level of each of the electric quantity of the mobile power supply”); and

receiving, from a communication terminal of a second user, application information as a response to the solicitation information (see paragraph 0012-0019/page 2, “In one embodiment, the power supply to the target mobile terminal sends the charging request information may include: establishing preset type through short-range communication connection, mobile power binding terminal sends the charging request message to the target, wherein the charging request message for inquiring whether the target mobile power supply capable of charging for the mobile device…receiving the mobile power binding terminal according to the charge response message turned by the charging request message...if there are more than two mobile power exceeds a predefined power threshold, determining the priority level of each of the electric quantity of the mobile power supply”).

It would have been obvious to one of ordinary skill in the art at the time of invention to modify Chen with teaching from Yin to include transmitting solicitation information for soliciting a user who wishes to supply the electric power based on the reception request information among users who own portable electric power supply apparatuses; and receiving, from a communication terminal of a second user, application information as a response to the solicitation information.  The modification would have been obvious, because it is merely applying a known technique (i.e. requesting nearby users who own portable battery for power charge and receiving response) to a known system (i.e. system for lending/borrowing portable electric power supply) ready to provide predictable result (i.e. requesting power source that is mobile rather than fixed in place, so that the power supplier can move to the location requester, instead of requiring the requester to go to a fixed location).


 	As per claim 2, Chen teaches wherein each of the reception request information and the solicitation information includes compensation information indicating compensation requested by the first user (see paragraph 0127/page 17, “the power provider can set charging electric quantity or a fee”; also see page 133/page 18, the user terminal 201 and the supply 202 with each other to determine transaction intention, the management platform 10 to estimate the cost of the transaction”).

 	As per claim 4, Chen teaches a user database in which identification information of users who own portable electric power supply apparatuses, electric power amounts of the portable electric power supply apparatuses, and communication addresses of the users are stored in association with one another; and an extracting section configured to extract, from the user database, respective communication addresses of a plurality of users who match the reception request information, wherein the second transmitter transmits the solicitation information to the plurality of communication terminals in accordance with the communication addresses extracted by the extracting section (see paragraph 0103/page 10, “the payment module 14A are creating an account for the user and the power supply provider.  That is, the payment module 14A created for the user corresponding to the user account number, the payment module 14A creates corresponding power provider account to the power provider”, prior art teaches creating account for each user/provider; also see paragraph 0134/page 18-19, “the management platform 10 the search for a suitable providing end 202, preferably matching the charging interface is adapted, adjacent geographical local”; management platform clearly has database that stores information of the user and the power supplier in order to match and connect the user to the power supplier).

 	As per claim 5, Chen teaches wherein the portable electric power supply apparatus is an engine-driven electric power generator or a portable storage battery (see paragraph 0105/page 11, “the electric energy input module 231A is provided into an energy storage device, such as a capacitor or a batter.  That is, input module 231A of the electric energy storage device can be used as the power supply”; also see paragraph 0106/page 12, “the energy storage module 28A can output module 232A to charge the electric device through the electric energy as the power source…The storage module 28A is preferably a rechargeable battery”).

 	As per claim 8, Chen teaches a third receiver configured to, after the application information of the second user has been transmitted to the communication terminal of the first user, receiving agreement information indicating whether to agree with an application by the second user from the communication terminal of the first user; and a third transmitter configured to transmitting the agreement information of the first user to the communication terminal of the second user (see paragraph 0134/page 18-19, “the user terminal 201 and the supply terminal 202 with each other to determine transaction intention…the user terminal 201 and the supply terminal 202 confirming transaction).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN 107527224), in view of Yin et al. (CN 106208271), and further in view of Li et al. (CN 107909729).
	As per claim 3, Chen does not explicitly teach wherein each of the reception request information and the solicitation information includes information related to a date/time of return of the portable electric power supply apparatus or a place of return of the portable electric power supply apparatus.  Examiner argues however, date/time or location of return is a basic condition in a rental contract.  Examiner cites Li to support this argument.

	Li teaches wherein each of the reception request information and the solicitation information includes information related to a date/time of return of the portable electric power supply apparatus or a place of return of the portable electric power supply apparatus (see abstract, “mobile power supply detecting instruction for detecting whether the mobile power supply stores registered information and lease information, cost accounting, obtained in the rental information of rental start time, background terminal calculates the rental fee”). 

	It would have been obvious to one of ordinary skill in the art at the time of invention to modify Chen with teaching from Li to include wherein each of the reception request information and the solicitation information includes information related to a date/time of return of the portable electric power supply apparatus or a place of return of the portable electric power supply apparatus.  The modification would have been obvious, because it is merely including basic information in a rental contract to a known system (i.e. system for lending/borrowing portable electric power supply) ready to provide predictable result (i.e. specify returning condition of the portable electronic power supply).



Claim 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN 107527224), in view of Yin et al. (CN 106208271), and further in view of Shimizu et al. (Pub. No.: US 2017/0259683).
As per claim 6, Chen does not teach wherein the portable electric power supply apparatus is a vehicle equipped with a storage battery for travelling purpose, and the second transmitter transmits guidance information for the vehicle to the communication terminal of the second user so that the vehicle arrives at a place of supply of electric power requested by the first user by a date/time of supply of electric power requested by the first user.

	Shimizu teaches wherein the portable electric power supply apparatus is a vehicle equipped with a storage battery for travelling purpose, and the second transmitter transmits guidance information for the vehicle to the communication terminal of the second user so that the vehicle arrives at a place of supply of electric power requested by the first user by a date/time of supply of electric power requested by the first user (see paragraph 0189 and 0230; examiner also notes directing a vehicle to a specification location at a specific time to provide electric energy to another vehicle was well-known; for example, in conventional road side assistance practice, a rescue vehicle with power source is directed to rescue location upon request).

	It would have been obvious to one of ordinary skill in the art at the time of invention to modify Chen with teaching from Shimizu to include wherein the portable electric power supply apparatus is a vehicle equipped with a storage battery for travelling purpose, and the second transmitter transmits guidance information for the vehicle to the communication terminal of the second user so that the vehicle arrives at a place of supply of electric power requested by the first user by a date/time of supply of electric power requested by the first user.  The modification would have been obvious, because it is merely applying a known technique (i.e. using autonomous vehicle as power source) to a known system (i.e. system for lending/borrowing portable electric power supply) ready to provide predictable result (i.e. utilizing EV’s built-in function as power supply source).

 	As per claim 7, Chen does not teach wherein the vehicle is an unmanned vehicle, a manned vehicle, or a drone that travels in accordance with the guidance information.

	Shimizu teaches the vehicle is an unmanned vehicle, a manned vehicle, or a drone that travels in accordance with the guidance information (see paragraph 0006, “the method where the PEV may be an autonomous vehicle”).

	It would have been obvious to one of ordinary skill in the art at the time of invention to modify Chen with Shimizu to include the vehicle is an unmanned vehicle, a manned vehicle, or a drone that travels in accordance with the guidance information.  The modification would have been obvious, because it is merely applying a known technique (i.e. using autonomous vehicle as power source) to a known system (i.e. system for lending/borrowing portable electric power supply) ready to provide predictable result (i.e. utilizing EV’s built-in function as power supply source).



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO FU whose telephone number is (571)270-3441. The examiner can normally be reached 9:00 AM - 6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571) 272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HAO FU/Primary Examiner, Art Unit 3697                                                                                                                                                                                                        
JAN-2022